DETAILED ACTION

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4-5, 7-8, 12-14 and 17-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 12-15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Forutanpour et al. (herein after will be referred to as Forutanpour) (US 20170339392) in view of Katsumata et al. (herein after will be referred to as Katsumata) (US 20190200096).

Regarding claim 1, Forutanpour discloses
a 360-degree video data processing method performed by a 360-degree video reception apparatus, the 360-degree video data processing method comprising: [See Forutanpour [Fig. 20] Receiving video data at a decoding device for a video display (i.e. 2022).  Also, see abstract, 360-degree video.]
receiving 360-degree video data and metadata, [See Forutanpour [Fig. 20] receiving video data.  Also, see abstract, parameters used to map the fisheye images when attempting to be displayed.]
the 360-degree video data including fisheye omnidirectional video data including a picture, the picture including a first circular image and a second circular image captured with one or more fisheye lenses that are directly projected in a transmission system; [See Forutanpour [Abstract] 360-degree video is transmitted as captured by the omnidirectional camera without transforming the images.  Also, see Fig. 5, two circular images.]
decoding the picture; [See Forutanpour [0018] Decoding 360-degree video data including a video frame.]
wherein the metadata includes fisheye video information for the picture, [See Forutanpour [0151] Post-stitch information indicates that the 360 degree video content is assembled into a single representation by a decoder device.  Also, see Fig. 5, two circular images in a frame (500).]
the fisheye video information for the picture including a first lens type information representing a lens projection model corresponding to the first circular image and a second lens type information representing a lens projection model corresponding to the second circular image; and [See Forutanpour [0108] When the two fisheye images are different, separate parameters are provided for each.  Also, see 0107, parameters that describe the manner in which the fisheye images are written into the frame.  Also, see Fig. 5, two fisheye/circular images in a frame (500).  Also, see 0145, values are included which represent a mapping type.  Also, see 0103, parameters also include information about the lenses that captured the images…including distortion, and in para. 0107, the manner in which the lenses warp the image.]
rendering the first circular image and the second circular image.  [See Forutanpour [0067] Render the 360-degree video for display.]
Forutanpour does not explicitly disclose
wherein the first lens type information and the second lens type information each comprise one of: a first value when a lens projection model corresponding to a circular image is an equidistant projection model, a second value when a lens projection model corresponding to a circular image is a stereographic projection model, or a third value when a lens projection model corresponding to a circular image is a an equi-solid angle projection model; and
However, Katsumata does disclose
wherein the first lens type information and the second lens type information each comprise one of: a first value when a lens projection model corresponding to a circular image is an equidistant projection model, a second value when a lens projection model corresponding to a circular image is a stereographic projection model, or a third value when a lens projection model corresponding to a circular [See Katsumata [0410-0411 and 0452-0453] Projection type such as stereographic projection, equidistant projection or the like is signaled.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Forutanpour to add the teachings of Katsumata, in order to improve upon identification information for omnidirectional images by incorporating the additional fisheye projection information [See Katsumata [0008]].

Regarding claim 2, Forutanpour (modified by Katsumata) disclose the method of claim 1.  Furthermore, Forutanpour discloses
wherein the first and the second circular images are directly projected to a rectangular region in the picture, and wherein the fisheye video information for the picture further includes position information representing a position of the rectangular region, circular image center information representing a position of a center of the first and second circular images and circular image radius information representing a radius of the first and second circular images.  [See Forutanpour [0101 and Fig. 5] Coordinates corresponding to the center of the circular images, Radius of the circular regions.  Also, see 0110, Frame radius for all four edges of the frame.]

Regarding claim 12, Forutanpour (modified by Katsumata) disclose the method of claim 1.  Furthermore, Forutanpour discloses
wherein the fisheye video information is received in a form of a Dynamic Adaptive Streaming over HTTP (DASH) descriptor comprised in a media presentation description (MPD).  [See Forutanpour [0277] Media presentation level of a DASH presentination…HTTP uniform URLs.  Also, see 0278, MPD.  Also, see 0370, HTTP DASH.]

Regarding claim 13, see examiners rejection for the reception method of claim 1.  The transmission method of claim 13 is merely an inverse application of the reception method claimed in claim 1.  Also, see Forutanpour Fig. 20, which shows both transmission and reception sides.

Regarding claim 14, see examiners rejection for claim 2 which is analogous and applicable for the rejection of claim 14.

Regarding claim 15, see examiners rejection for claim 3 which is analogous and applicable for the rejection of claim 15.

Regarding claim 18, see examiners rejection for claim 1 which is analogous and applicable for the rejection of claim 18.  Furthermore, Forutanpour does disclose
a receiver, a decoder, a render [See Forutanpour [Fig. 20.]



one or more cameras, an encoder, a transmitter [See Forutanpour [Fig. 20.]

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Forutanpour (US 20170339392) in view of Katsumata (US 20190200096) and in further view of Bettonvil (Imaging, Fisheye Lenses).

Regarding claim 4, Forutanpour (modified by Katsumata) disclose the method of claim 1.  Furthermore, Forutanpour does not explicitly disclose
further comprising mapping the first and second circular images to a 3D space based on a spherical coordinate system mapping equation derived based on the lens type.  
However, Bettonvil does disclose
further comprising mapping the first and second circular images to a 3D space based on a spherical coordinate system mapping equation derived based on the lens type.  [See Bettonvil [Pg. 12] Shows that the projection methods are in terms of mathematical equations.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Forutanpour (modified by Katsumata) disclose to add the teachings of Bettonvil, in order to evidence that projection methods for a fisheye lens utilize defined projection formulas.

s 5, 7-8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Forutanpour (US 20170339392) in view of Katsumata (US 20190200096) and in further view of Choi (US 20190356898).

Regarding claim 5, Forutanpour (modified by Katsumata) disclose the method of claim 1.  Furthermore, Forutanpour does not explicitly disclose
wherein the fisheye video information comprises information about a region not mapped to the 360-degree video data.
However, Choi discloses
wherein the fisheye video information comprises information about a region not mapped to the 360-degree video data. [See Choi [0237-0239] Num_Deadzones are rectangular regions in which pixels cannot be used.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Forutanpour (modified by Katsumata) to add the teachings of Choi, in order to evidence that the Deadzones in Forutanpour describes rectangular regions which are not mapped to the circular image or in other terms pixels that cannot be used.

Regarding claim 7, Forutanpour (modified by Katsumata and Choi) disclose the method of claim 5.  Furthermore, Forutanpour does not explicitly disclose
wherein the information about the region not mapped to the 360-degree video data comprises information indicating a number of rectangular regions mapped to the 360-degree video data.

wherein the information about the region not mapped to the 360-degree video data comprises information indicating a number of rectangular regions mapped to the 360-degree video data. [See Choi [0237-0239] Num_Deadzones are rectangular regions in which pixels cannot be used.]
Applying the same motivation as applied in claim 5.

Regarding claim 8, Forutanpour (modified by Katsumata and Choi) disclose the method of claim 7.  Furthermore, Forutanpour does not explicitly disclose
wherein the information about the region not mapped to the 360-degree video data further comprises information representing a top left point of a rectangular region not mapped to the 360-degree video data, information representing a height of the rectangular region, and information representing a width of the rectangular region.  
However, Choi discloses
wherein the information about the region not mapped to the 360-degree video data further comprises information representing a top left point of a rectangular region not mapped to the 360-degree video data, information representing a height of the rectangular region, and information representing a width of the rectangular region.  [See Choi [0237-0239] Num_Deadzones are rectangular regions in which pixels cannot be used.  Also, deadzone left horizontal offset and deadzone top vertical offset indicate coordinates of the top-left corner of the deadzone.  Also, deadzone height and deadzone width are signaled.]
Applying the same motivation as applied in claim 5.

Regarding claim 17, see examiners rejections for claims 7 & 8 which is analogous and applicable for the rejection of claim 17.

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Forutanpour (US 20170339392) in view of Katsumata (US 20190200096) in view of Choi (US 20190356898) and in further view of Lim et al. (herein after will be referred to as Lim) (US 20170358126).

Regarding claim 20, Forutanpour (modified by Katsumata) disclose the method of claim 2.  Furthermore, Forutanpour does disclose  
field of view information specifying a field of view of the one or more fisheye lenses corresponding to the first and the second circular images.  [See Forutanpour [0090] FOV captured in each fisheye image.]
Forutanpour does not explicitly disclose
wherein the fisheye video information for the picture further includes spherical coordinates that correspond to the center of the first and second circular images,
information representing a focal center of the one or more fisheye lenses for the 360-degree video data, offset information representing offset values of a focal 
However, Choi does disclose
information representing a focal center of the one or more fisheye lenses for the 360-degree video data, offset information representing offset values of a focal center of the one or more fisheye lenses corresponding to the first and second circular images, and [See Choi [Table 10] Camera center yaw, camera center pitch, camera center roll, camera center offset x,y,z.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Forutanpour (modified by Katsumata) to add the teachings of Choi, in order to signal additional relevant image information in regards to the circular images such that the receiver and/or decoder have more image information as to how the image was processed.  This will improve upon decoding and displaying circular images.
Forutanpour (modified by Katsumata and Choi) do not explicitly disclose
wherein the fisheye video information for the picture further includes spherical coordinates that correspond to the center of the first and second circular images,
However, Lim does disclose
wherein the fisheye video information for the picture further includes spherical coordinates that correspond to the center of the first and second circular images, [See Lim [0185 & 0195] Mapping spherical coordinates between 2D images and/or fisheye image.  Also, see 0167-0168, mapping omnidirectional images to 2D images using metadata.]


Regarding claim 21, see examiners rejection for claim 20 which is analogous and applicable for the rejection of claim 21.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T BOYLAN whose telephone number is (571)272-8242.  The examiner can normally be reached on Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES T BOYLAN/Primary Examiner, Art Unit 2486